56 F.3d 60NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ronald Eugene CANADAY, Petitioner--Appellant,v.DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS, Respondent--Appellee.
No. 95-6211.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995Decided May 25, 1995

Ronald Eugene Canaday, Appellant Pro Se.  Thomas Cauthorne Daniel, Assistant Attorney General, Richmond, VA, for Appellee.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order affirming the magistrate judge's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.*  We have reviewed the record and the district court's opinion affirming the decision of the magistrate judge, and find no reversible error.  Accordingly, we deny a certificate of probable cause to appeal, and dismiss the appeal on the reasoning of the district court.  Canady v. Director, Virginia Dep't of Corrections, No. CA-93-510 (E.D. Va.  Jan. 17, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The parties consented to jurisdiction of a magistrate judge pursuant to 28 U.S.C.A. Sec. 636(c)(2) (West 1993), with appeal first to a district judge, and further review by this Court pursuant to 28 U.S.C.A. Secs. 636(c)(4), (5) (West 1993)